 

A0435
{Rev. 04/18; WDVA Rev. 02/19}

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

 

 

 

 

 

TRANSCRIPT 0RDER FoRM ”“E”ATE‘
Pleose Read Instructions on Pa e 2.
'1. -RE§QUE§TOR’S NAME TELEPHONE NUMBER
-` _J___INF RMATION: J ames Hart Stern 323 842-0945
DATE OF REQUEST EMAIL ADDRESS [Tmnscript Will be enrolled to this oddress.]
3/11/2019 jamesstern@thejamesstern.com
MAILING ADDRESS

 

12625 Frederick Street Ste I-S

 

CITY, STATE, ZIP CODE
Moreno Valley, Ca 92553

 

'Z. TRANSCRIPT
REQUESTED:

 

NAME OF COURT REPORTER
Carol Jacobs White

B CHECK HERE IF HEARING WAS RECORDED BY F'I`R

 

 

CASE NUMBER CASE NAME ]UDGE'S NAME

317 CD72 Sines, Et. Al. Vs. Kessler, Et al Hon. Joel C. Hoppe
DATE[S] OF TYPE ()F PROCEEDING[S] LOCATION OF PROCEEDING
PRoCEEDING(S]

3/1/2019

 

Telephonic hering on moti

OlIS

 

District court Charlottesville Div.

 

REQUESTIS FOR: (Select one] FULl_. PROCEEDING

SPECIFIC PoRTIoN(S) REQUESTED (ifappiicabie);

QR_ [:| SPECIFIC PORTION[S] [Mustspecijj/ below]

 

3. SERVICE TURNAROUND CATEGORY REQUESTED:

{See Page 2 for descriptions of each service turnaround catego_)_'j§]

 

E Ordinary [30-Day]

14-Day
Expeclited {7-Day]
§ 3-Day

 

Daily
HOurly
RealTime

 

4. CERTIFICATION: By signing below, l certi

 

fy that l Wil_l pay all charges [deposit plus additional].

 

DATE
3/11/2019

 

 

 

If you have any questions, please contact the court reporter coordinator at [434] 847-5722

or by email to CRC@vaWd.uscourts.gov.

Transcript Fee Rates can be found on our Website under Standing Orders at:

htto://Www.vawd.uscourts.gov/media /1576/transcriot32018-3.odf

 

NOTE: Form must be flatten_ed prior to electronically filing in Cl\/l/ECF so that all fillable fields can
no longer be modified

 

 

CaSe PRINT , |\/|-.]CH Document442 Filed 03/11/19 Page

 

FoR couRT USE oNLY j

 

' RF,S!F.T FOnM 54

